ORDER
The Disciplinary Review Board having filed its decision with the Court on March 24, 1995, recommending that BENJAMIN A. SILBER of CARNEYS POINT, who was admitted to the bar of this State in 1976, be reprimanded for violating RPC 4.2 (communicating with a party known to be represented by counsel) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that BENJAMIN A. SILBER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.